Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 11/16/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Remarks
The claim presented as follow:
Claims  17-18, 20-38 and 40 are cancelled.
Claims  1-16, 19, 39 and 41-42 are pending.
Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend this claim into its base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2-3, 5, 12-13, and 15, recite the operation * without a corresponding meaning to the operation. Examiner suggests amending the claims to recite: (…wherein * represents a multiplication operation.” Appropriate amendment is required.
Claims 4-6, 13-15 recite the acronym “O” referring to an Offset without having the “O” specifically indicating the offset. Examiner suggests amending the limitation to recite “…Offset (O)…” to clearly identify the acronym “O”. Appropriate amendment is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-15, 19, 39, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. publication No. (US 2019/0313383 A1) in view of KIM et al. publication No. (US 2021/0045144 A1).

Regarding claim 1, Xiong teaches a method for configuring a physical downlink control channel (PDCCH) time domain monitoring position, applied to a terminal, comprising: 
Receiving a PDCCH search space configuration signaling (UE 101 receives PDCCH configuration information from gNB 111 [0049] FIG.1A), wherein the PDCCH search space configuration signaling comprises a PDCCH monitoring periodicity, a PDCCH monitoring offset, and an indication signaling for indicating a starting position of a first symbol in which a PDCCH is located (The PDCCH configuration information 190A can include information identifying a PDCCH search space set, which can include PDCCH monitoring periodicity, PDCCH monitoring offset, PDCCH monitoring duration associated with the search space set, a search space set identification index, a PDCCH monitoring pattern within a slot indicating first symbol or symbols of a control resource set (CORESET) within a slot of the PDCCH monitoring duration [0049] FIG.2); and 
	Xiong does not explicitly teach,

KIM teaches determining a time domain position for monitoring the PDCCH according to the PDCCH search space configuration signaling (KIM: The UE may check a received CORESET for a Type0-PDCCH common search space, based on the MIB. The Type0-PDCCH common search space is a kind of PDCCH search space and used to transmit a PDCCH that schedules an SI message, once found, the UE determines a plurality of contiguous RBs included in the CORESET and one or more consecutive symbols and a PDCCH occasion, which is a time-domain position for PDCCH reception, based on information (e.g., pdcch-ConfigSIB1) included in the MIB [00186-194] FIG.6).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Xiong by the teaching of KIM to determine a time domain position for monitoring the PDCCH according to the PDCCH search space configuration signaling in order to guarantee the symbol alignment between SSBs in the mixed numerology case allocate resource allocation corresponding to subcarriers (KIM: [00112-118] FIG.6).  

Regarding claim 2, Xiong teaches the method according to claim 1, wherein the PDCCH monitoring periodicity comprises at least one quantity of slots among following quantities of slots: 40, 80, 160, 320, 640, and 1280; or the PDCCH monitoring periodicity comprises at least one quantity of slots among following quantities of slots: 5*2", 10*2", 20*2", 40*2", 80*2", and 160*2", wherein u is determined according to a subcarrier (the monitoring periodicity of group common PDCCH can be 1, 2, 5, 10 and 20 slots [0046-48] the monitoring periodicity of group common PDCCH can be 1, 2, 5, 10 and 20 slots [0073-76] FIG.2).  

Regarding claim 3, Xiong teaches the method according to claim 1, wherein when the PDCCH monitoring periodicity comprises at least one quantity of slots among following quantities of slots: 40, 80, 160, 320, 640, and 1280 or the PDCCH monitoring periodicity comprises at least one quantity of slots among following quantities of slots: 5*2", 10*2", 20*2", 40*2", 80*2", and 160*2", a value range of the PDCCH monitoring offset O is 0 O < M, wherein O is an integer, M < K - 1, K is a quantity of slots comprised in the PDCCH monitoring periodicity, and u is determined according to a subcarrier spacing (a PDCCH monitoring duration configuration is described by a monitoring duration “e.g., a search space set index identifying a search space set associated with the monitoring duration”, monitoring periodicity, a monitoring offset, and a set of monitoring occasions in a monitored slot, a monitoring duration may be described by a contiguous set of monitored slots “e.g., 208 and 210”. A monitoring periodicity 206 may be described as the periodicity of the start of the monitoring duration and defined in terms of a number of slots. A monitoring offset may be described by a certain number of slots. A monitoring duration may be comprised of consecutive number of slots within the monitoring periodicity [0072-74] FIG.2).

Regarding claim 4, Xiong teaches the method according to claim 1, wherein a value range of the PDCCH monitoring offset O is determined according to a time domain (the UE can be configured with a monitoring duration using periodicity and offset in terms of absolute time slots or subframes or in terms of the monitoring occasions for the corresponding DCI format or search space set. [0075-76] FIG.2) that is determined from a synchronization signal block (SSB) number and master information block (MIB) signaling, or a value range of the PDCCH monitoring offset O is determined according to K and u, wherein K is a quantity of slots comprised in the PDCCH monitoring periodicity, and u is determined according to a subcarrier spacing (the PDCCH monitoring duration “or PDCCH monitoring window” can include more than one slots, with each slot including one or more monitoring occasions for monitoring PDCCH with SFI as indicated by the PDCCH monitoring duration for flexible SFI transmission [0049] A monitoring periodicity 206 may be described as the periodicity of the start of the monitoring duration and defined in terms of a number of slots. A monitoring offset may be described by a certain number of slots. A monitoring duration may be comprised of consecutive number of slots within the monitoring periodicity [0073-75] FIG.2).

Regarding claim 5, Xiong teaches the method according to claim 1, wherein the indication signaling for indicating the starting position of the first symbol in which the PDCCH is located acts by using at least one of following manners of indication: 
Manner 1: the indication signaling for indicating the starting position of the first symbol in which the PDCCH is located comprises N pieces of slot-based first bitmap indication information, and the first bitmap indication information indicates a starting position of a first symbol in which the PDCCH is located in a corresponding slot, wherein (the monitoring occasions within a slot can be specified by a bitmap, which can be configured by higher layers via. NR minimum system information (MSI), NR remaining minimum system information (RMSI), NR other system information (OSI), or radio resource control (RRC) signaling, A monitoring occasion within a monitored slot may be described by a starting symbol location of the associated CORESET (e.g., monitoring occasion 212 can be described as starting with symbol one of slot 208). Multiple monitoring occasions “e.g., 212 and 214” can be defined within a monitored slot “e.g., 208”. In some aspects, two consecutive monitoring occasions can be defined in two consecutive OFDM symbols [0071-73] FIG.2); 
Manner 2: the indication signaling for indicating the starting position of the first symbol in which the PDCCH is located comprises one piece of slot-based second bitmap indication information, and the second bitmap indication information indicates a starting position of a first symbol in which the PDCCH is located in slot of N consecutive slots, and a first slot in the N consecutive slots meets a predetermined condition; and 
Manner 3: the indication signaling for indicating the starting position of the first symbol in which the PDCCH is located comprises one piece of third bitmap indication information with a length of 14*N, the third bitmap indication information indicates a starting position of a first symbol in which the PDCCH is located in a corresponding slot, and the third bitmap indication First Named Inventor : Liang XIA Page: 5 information corresponds to N consecutive slots, and a 
    PNG
    media_image1.png
    39
    606
    media_image1.png
    Greyscale
 
Wherein 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale
 is a number of a radio frame in which the first slot is located, 
    PNG
    media_image3.png
    43
    58
    media_image3.png
    Greyscale
 ` 
is a quantity of slots comprised in one radio frame, 
    PNG
    media_image4.png
    29
    30
    media_image4.png
    Greyscale
 is a slot number of the first slot, u is associated with a subcarrier spacing, N is an integer greater than 1, O is the PDCCH monitoring offset, and K is a quantity of slots comprised in the PDCCH monitoring periodicity.  

Regarding claim 7, the modified Xiong teaches the method according to claim 5, wherein when a synchronization signal block (SSB) and control resource set (CORESET) multiplexing pattern 1 is concerned, N is 2 (KIM: The UE may check a received CORESET for a Type0-PDCCH common search space, based on the MIB. The Type0-PDCCH common search space is a kind of PDCCH search space and used to transmit a PDCCH that schedules an SI message, once found, the UE determines a plurality of contiguous RBs included in the CORESET and one or more consecutive symbols and a PDCCH occasion, which is a time-domain position for PDCCH reception, based on information (e.g., pdcch-ConfigSIB1) included in the MIB [00186-194] FIG.6).  

Claim 8 (allowable subject matter).

claim 9, Xiong teaches the method according to claim 1, wherein the PDCCH search space configuration signaling further comprises a search space identifier, and the search space identifier is an integer greater than or equal to x, wherein x is an integer greater than 0 (The PDCCH configuration information 310 can be the same as configuration information 190A and can include information identifying a PDCCH search space set, such as PDCCH monitoring periodicity, PDCCH monitoring offset, PDCCH monitoring duration associated with the search space set, a search space set identification index, a PDCCH monitoring pattern within a slot indicating first symbol or symbols of a CORESET within a slot of the PDCCH monitoring duration [0078-81] FIG.3).  

Regarding claim 10, the modified Xiong teaches the method according to claim 1, wherein a Type0-PDCCH search space is determined according to a synchronization signal block (SSB) number and master information block (MIB) signaling, and the search space identifier of the Type0-PDCCH search space is 0, wherein the Type0-PDCCH search space comprises a Type0-PDCCH search space corresponding to an SSB selected during initial access, or a Type0-PDCCH search space corresponding to all SSBs in an accessed cell or carrier (KIM: The UE may check a received CORESET for a Type0-PDCCH common search space, based on the MIB. The Type0-PDCCH common search space is a kind of PDCCH search space and used to transmit a PDCCH that schedules an SI message, once found, the UE determines a plurality of contiguous RBs included in the CORESET and one or more consecutive symbols and a PDCCH occasion, which is a time-domain position for PDCCH reception, based on information (e.g., pdcch-ConfigSIB1) included in the MIB [00186-194] FIG.6).

Regarding claim 39, Xiong teaches the terminal, comprising a processor and a storage storing a computer program, wherein the processor is configured to execute the computer program to implement the method according claim 1 (a processor to execute a computer program in a storage medium [0091-92] FIG.4).

Regarding claims 11-15 and 41, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 7, 9-10 and 39, where the difference used is the limitations were presented from a “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Xiong in view of Lu et al. publication No. (US 2019/0349180 A1).

claim 6, the modified Xiong teaches the method according to claim 1, but does not explicitly teach wherein the PDCCH search space configuration signaling further comprises N consecutive slots representing a PDCCH monitoring duration, and a first slot in the N consecutive slots meets the following condition:
 
    PNG
    media_image5.png
    38
    325
    media_image5.png
    Greyscale
 
Wherein 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale
 is a number of a radio frame in which the first slot is located, 
    PNG
    media_image6.png
    30
    55
    media_image6.png
    Greyscale

is a quantity of slots comprised in one radio frame, 
    PNG
    media_image7.png
    27
    34
    media_image7.png
    Greyscale
is a slot number of the first slot, u is associated with a subcarrier spacing, N is an integer greater than 1, O is the PDCCH monitoring offset, and K is a quantity of slots comprised in the PDCCH monitoring periodicity.  
Lu teaches wherein the PDCCH search space configuration signaling further comprises N consecutive slots representing a PDCCH monitoring duration, and a first slot in the N consecutive slots meets the following condition:
 
    PNG
    media_image5.png
    38
    325
    media_image5.png
    Greyscale
 
Wherein 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale
 is a number of a radio frame in which the first slot is located, 
    PNG
    media_image6.png
    30
    55
    media_image6.png
    Greyscale

is a quantity of slots comprised in one radio frame, 
    PNG
    media_image7.png
    27
    34
    media_image7.png
    Greyscale
is a slot number of the first slot, u is associated with a subcarrier spacing, N is an integer greater than 1, O is the PDCCH monitoring offset, and K is a quantity of slots comprised in the PDCCH monitoring periodicity (see specific details for the PDCCH search space configuration information containing N consecutive slots in equation: 
    PNG
    media_image5.png
    38
    325
    media_image5.png
    Greyscale
   [0250] [0301] FIG.17).

It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified the modified Xiong by the teaching of Lu to have the PDCCH search space configuration signaling containing consecutive slots representing a PDCCH monitoring duration in order to achieve mapping of a specific PDCCH candidate to symbols of different slots (Lu: [0250] FIG.17).  

Regarding claim 16, related to the same limitation set for hereinabove in claim 6, where the difference used is the limitations were presented from a method in the “base station” side and the wordings of the claim were interchanged within the claim itself.  This change does not affect the limitation of the above treated claim.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Claims 17-18 (cancelled).



Regarding claims 19 and 42, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1 and 39, where the difference used is the limitations were presented from a “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Claims 20-38 and 40 (cancelled).


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472